03s14s00046sCR

      July 23, 2015




       Aro ~VWs Y^x^ U\o>f p\   N *
  r             l|5J>
                                                      o
O                    O fs
                9             O
                     sn
                I)



                                                           r*


                                                           *
           J 5r
(7\                  0                        o

           sJ        sr
0)
".I

                                             <=X3
Hs

w
in
!''u
sJ




                         vT*
                                        ... <3

                                        P H